Title: To James Madison from William Eaton, 20 December 1802 (Abstract)
From: Eaton, William
To: Madison, James


20 December 1802, Tunis. Nothing material has occurred since his 14 Nov. letter. “But the changeable aspect of affairs in Europe forebode changes here, as elsewhere, not wholly indifferent to the United States. The treaty of Amiens, like a cancer in the breast, preys on the vital sources of Great Britain: if she collect fortitude to bear the torture it will only serve to heighten the horrors of the abys to which she sees herself descending with a lingering, reluctant, but certain step. She seems … to be resolved once more to apply sovereign remedies.” Reinforcements and fresh supplies have been passing en route to Egypt. The British still hold Malta. The Neapolitan troops destined to garrison Malta are returning home, and “a british squadron of eighteen sail of the line” is at Cagliari. These movements, which undoubtedly correspond with movements in other quarters, are consonant with the king’s speech to Parliament and the answering address and “announce the almost certain probability of a recommencement of hostilities in Europe.” Russia may ally itself with Great Britain as a means of fulfilling its goal of seizing the shaky Ottoman Empire, which “the French dictator” seems to be propping up until he can benefit from its fall. War will divert the attention of the great powers from the regencies “except as one or the other should have occasion of them as instruments,” which will leave them “to pursue their system of rapine against the smaller christian nations.” The U.S. seems to be singled out as their object, as a sketch of the actual relations between the regencies and the U.S. will prove “beyond a doubt.” The pasha of Tripoli has subdued or reduced to his own terms all his other enemies and exacts the same conditions from the U.S. The bey of Tunis, “though having received and acknowledged himself contented with the peace stipulations,” now demands a thirty-six-gun frigate “as proof of equal regard the President has for him and the Dey of Algiers.” The dey refuses to receive the U.S. consul, rejects cash commutation, demands 1,000 quintals of powder and extra regalia, and insists that the annual munitions now in arrears be delivered in three months from the date of the demand. The bey’s minister insists on a double-barreled, gold-mounted fowling piece and the bulls, cows, and oxen demanded in 1801. “Impossible concessions! But such as cannot be resisted except by force. My means and my resources of resistance are totally exhausted at this place.” The operations of the U.S. squadron “this season” have done less than the last to aid his efforts. Only one frigate has been seen thus far on the enemy coast. “I can no longer talk of resistance and coercion without exciting a grimace of contempt and ridicule.” Is neither permitted nor inclined to discuss concessions, which renders his personal services there no longer useful. “Any body whose fidelity can be relied on, and who is capable of writing an intelligible letter, may be of equal service and less exposed. This regency view me with a jealous and suspicious eye. They say ‘The American Consul is an enemy to the Barbary interests’ (God forbid he should be a friend to them).” Has no reason to suppose the bey would consent to his departure in case of a rupture. Will consult with Morris and Cathcart when they arrive, and if they concur he will leave Tunis “by stratagem” and return to the U.S.
“The enclosed extracts are the outlines of a project for a reformed system of intercourse here submitted to the consideration of Mr. Smith, two years ago [not found], and his answer. Copies were forwarded to the government. The actual state of our affairs renders some such plan more necessary than at the period of that date. Whatever may be the decision of government on the subject, I cannot remain any longer in this employ. With an ardent zeal to defend the interest and support the dignity of my country I have sacrificed four years of active life, my whole property, and perhaps my public reputation also in this horrid state of exile from all rational felicity; than which the desert of Siberia or Botany Bay has more enjoyments; for there may at least be found a green tuft and a shade where the exile may repose himself without being exposed to the clanking of chains and the brandishing of a tagon from the hand of a merciless pirate. Is it but reasonable that some other citizen should take his tour here? … If I do not succeed in getting away without endangering our affairs, I pray the President will be pleased to send out an agent to replace me. I cannot serve another summer in this station!”
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 3 pp. Docketed by Wagner as received 18 Mar. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:335–36. Following the letterbook copy are three entries, dated 21, 22, and 25 Dec., concerning naval news, a conversation Eaton had with French commissary Devoize, an order of the dey’s affecting the Jewish burial ground, Barthés’s criticisms of U.S. naval maneuvers, and Eaton’s hope of obtaining an appointment to Constantinople. Minor differences between the RC and letterbook copy have not been noted. For surviving enclosures (docketed by Wagner as received in Eaton’s 20 Dec. dispatch), see nn. 4 and 6.




   
   Eaton was probably referring to his 12 Nov. 1802 letter to JM.



   
   See Rufus King to JM, 26 Nov. 1802, nn. 4 and 5.



   
   See Eaton to JM, 9 Oct. 1802, n. 1.



   
   For the dey’s demands, see O’Brien to JM, 23 Nov. 1802. Eaton enclosed a copy of O’Brien’s 15 Oct. 1802 circular (see William Kirkpatrick to JM, 15 Dec. 1802, n. 2), to which O’Brien added that the dey demanded to know the whereabouts of the annuity vessel and had written to Jefferson rejecting Cathcart as consul, and further, that the U.S. frigates would “make no great impression on Barbary.” He remarked sarcastically that two American officers had been killed and one wounded in duels on the European coast, “but, happily, no American blood has been shed on the coast of Barbary!!” Also enclosed is a copy of Eaton to O’Brien, 21 Nov. 1802 (4 pp.), stating that “the Jew directory” at Algiers was behind the dey’s refusal to accept Cathcart, agreeing with O’Brien’s assessment of the U.S. navy’s performance in the Mediterranean, and expressing the hope that it would improve.



   
   For the demands of Yusuf Sahib-at-Taba, see Eaton to JM, 10 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:82), and Eaton to JM, 22 Oct. 1802.



   
   Eaton enclosed an extract of a letter to him from William Loughton Smith, 11 June 1800 (1 p.), expressing pleasure at the changes Eaton proposed “for the regulation of our Consuls in the Regencies,” and suggesting that Eaton’s plan could be combined with his own which he had sent to the State Department. Eaton’s 18 July 1799 letter to Smith and Smith’s 1 July 1799 letter to Timothy Pickering suggested plans for revising the superintendence of American affairs in North Africa (DNA: RG 59, CD, Tunis, vol. 1).



   
   A full transcription of this document has been added to the digital edition.

